63914: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 63914


Short Caption:SFR INVESTMENTS POOL 1 VS. FIRST HORIZONClassification:Civil Appeal - General - Other


Lower Court Case(s):Clark Co. - Eighth Judicial District - A685896Case Status:Disposition Filed


Disqualifications:Panel Assigned:
					Panel
					


Replacement:


To SP/Judge:SP Status:Exempt


Oral Argument:Oral Argument Location:


Submission Date:07/30/2014How Submitted:On Briefs





+
						Party Information
					


RoleParty NameRepresented By


AppellantSFR Investments Pool 1, LLCDiana S. Cline
							(Howard Kim & Associates)
						Jacqueline A. Gilbert
							(Howard Kim & Associates)
						Howard C. Kim
							(Howard Kim & Associates)
						


RespondentFirst Horizon Home LoansEdward T. Chang
							(Ballard Spahr, LLP)
						Matthew D. Lamb
							(Ballard Spahr, LLP)
						Abran E. Vigil
							(Ballard Spahr, LLP)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


12/11/2014OpenRemittitur



14-37562: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


08/30/2013Filing FeeFiling fee due for Appeal.  Filing fee will be forwarded by the District Court.


08/30/2013Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.)13-25738




08/30/2013Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed.13-25740




08/30/2013Settlement NoticeIssued Notice: Exemption from Settlement Program. It has been determined that this appeal will not be assigned to the settlement program.  Appellant(s) 15 days transcript request form; 120 days opening brief:13-25816




09/03/2013Filing FeeFiling Fee Paid. $250.00 from SFR Investments Pool, LLC.  Check No. 2275.


09/13/2013Transcript RequestFiled Certificate of No Transcript Request.13-27139




09/19/2013Docketing StatementFiled Docketing Statement Civil Appeal.13-27890




12/19/2013MotionFiled Stipulation to Extend Time to File Opening Brief and Appendix.13-38662




12/19/2013Notice/OutgoingIssued Notice Motion/Stipulation Approved. Opening Brief and Appendix Due Date: January 29, 2014.13-38664




01/29/2014MotionFiled Unopposed Motion for Extension of Time to File Appellant's Opening Brief and Joint Appendix.14-03091




02/26/2014Order/ProceduralFiled Order Granting Motion for Extension of Time. Appellant shall have until February 28, 2014, to file and serve the opening brief and appendix.14-06260




02/28/2014AppendixFiled Joint Appendix - Volume 1.14-06738




02/28/2014AppendixFiled Joint Appendix - Volume 2.14-06739




02/28/2014AppendixFiled Joint Appendix - Volume 3.14-06740




02/28/2014AppendixFiled Joint Appendix - Volume 4.14-06741




02/28/2014AppendixFiled Joint Appendix - Volume 5.14-06742




03/03/2014BriefFiled Appellant's Opening Brief.14-06777




03/28/2014Order/Clerk'sFiled Order Granting Telephonic Extension. Respondent shall have until April 9, 2014, to file and serve the answering brief.14-09883




04/10/2014BriefFiled Respondent's Answering Brief.14-11430




05/08/2014MotionFiled Stipulation to Extend Time to File Reply Brief.14-14823




05/08/2014Notice/OutgoingIssued Notice - Stipulation Approved.  Reply Brief due:  June 11, 2014.14-14829




06/11/2014BriefFiled Appellant's Reply Brief.14-19038




06/11/2014Case Status UpdateBriefing Completed/To Screening.


07/30/2014Order/ProceduralFiled Order Submitting Appeal for Decision Without Oral  on Briefs. Oral argument will not be scheduled in this appeal, and it shall stand submitted on the record and the briefs filed herein, as of the date of this order.14-24853




07/30/2014Case Status UpdateSubmitted for Decision.


11/14/2014Order/DispositionalFiled Vacating and Remanding.  "VACATE the order denying preliminary injunctive relief AND REMAND this matter to the district court for proceedings consistent with this order."  Cherry, J., concurring.  SNP14-JH/MD/MC14-37562